DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The examiner recognizes that all original objections, invocations of 35 U.S.C. 112 (f) and rejections under 35 U.S.C. 112 (b) and 35 U.S.C. 112(d) previously stated for the original specification, drawings and claims are overcome by the amendments made by the applicant unless stated otherwise below.

Response to Arguments
Applicant's arguments filed 11/05/2021 have been fully considered but they are not persuasive. 
The applicant(s) present arguments regarding the rejection for Claim 1 under 35 U.S.C. 102 in the Remarks of 11/05/2021, pages 15-18.
 The applicant argues on pages 15-16 that Enke does not disclose an ignition button that electrically powers the drone and at least one calculation means. The examiner respectfully disagrees. The ignition button taught by Enke addresses the limitations as the ignition button electrically powers the UAV, albeit remotely, which in turn activates any processor(s) (calculation means) (Enke: Paragraph [0065], [0073]). The disclosed processors are also able to receive, store, and execute commands for the UAV (piloting system) (Enke: Paragraph [0073]).
	The applicant argues on page 16 that Enke does not disclose a first test step performed by the first calculation means, the first test step serving to perform at least one test of the operation of the electronic piloting system(s); by stating that Enke only teaches the use of a sensor to detect the current 
	The applicant argues on pages 16-17 that Enke does not disclose light signals that originate directly from the UAV. The examiner respectfully disagrees. Enke discloses that a warning signal is sent directly from the drone upon failure of a preflight test. The warning signal can take multiple forms including that of an LED installed directly on the drone (Enke: Paragraph [0047]). To supplement this, Figure 4 of Enke discloses multiple LED’s being installed on the UAV which are capable of performing the different light signals from the claim limitations and can be used for a variety of applications including displaying information on the status of the UAV (Enke: Paragraph [0084]).
	The limitations of Claims 13 and 16 are analogous to limitations of Claim 1 and are therefore still rejected as previously described.
	For the reasons above, the rejection(s) of 08/20/2021 are still valid and therefore renders the previously used reference(s) as still applicable. A detailed, updated rejection follows below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7, 8, 9, 12, 13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Enke, Joseph Anthony; Joshi, Anupam (US 20170006340 A1). 
The mapping of the reference to the various parts of Claim 1 are as follows:
“a first manual actuation step of at least one person in charge of the preparation of the drone for takeoff actuating at least one first control member manually, the first actuation step serving to power electrically first calculation means and at least one electronic piloting system of the drone;” is anticipated by Paragraph [0065] - "The ignition button 160 can be used to remotely turn on and/or start (as well as turn off or pause operation of) the aerial vehicle 110 components"; Paragraph [0066] - "The ignition button 160 and the return button 165 can be mechanical and/or solid state press sensitive buttons. In addition, each button 160, 165 may be illuminated with one or more light emitting diodes (LED) to provide additional details" and Paragraph [0072] - "FIG. 3 illustrates an example embodiment of an electronics and control (EC) system 310 of the aerial vehicle 110. The example EC system 310 may include a flight controller 315, an electronic speed controller (ESC) 320, one or more thrust motors electronics 325." All three paragraphs are found in the Description section of the reference. This teaches the use of a manual ignition switch which has the ability to electrically power the means of propulsion and the piloting system of an Unmanned Aerial Vehicle or UAV.
“and a first test step performed by the first calculation means, the first test step serving to perform at least one test of the operation of the electronic piloting system(s);” is anticipated by Paragraph [0047] - "In example embodiments in which the arms 135 rotatably couple the Paragraph [0072] - "FIG. 3 illustrates an example embodiment of an electronics and control (EC) system 310 of the aerial vehicle 110. The example EC system 310 may include a flight controller 315, an electronic speed controller (ESC) 320, one or more thrust motors electronics 325." Both of these paragraphs are found in the Description section of the reference. This teaches the existence of a UAV that is able to perform a system check/test of itself and the ground control system (flight controller) that acts as a piloting system for the drone.
“wherein the method further comprises at least: a first switch step of switching on at least one navigation light arranged on the drone, the first switch step generating a first light signal representative of a positive result of the test(s) of the operation of the electronic piloting system(s);” is anticipated by Paragraph [0066] - "The ignition button 160 and the return button 165 can be mechanical and/or solid state press sensitive buttons. In addition, each button 160, 165 may be illuminated with one or more light emitting diodes (LED) to provide additional details. For example, the LED can switch from one visual state to another to indicate with respect to the ignition button 160 whether the aerial vehicle 110 is ready to fly (e.g., lit green) or not (e.g., lit red)." This paragraph is found in the description section of the reference. This quote teaches the use of an LED to show result of test of UAV flying systems (whether or not it is ready to fly). For this to map correctly, the idea of a navigation light is irrelevant. The LED shining green verifies positive result of the startup test while shining red indicates failure.
“a second manual actuation step of the at least one person in charge of the preparation of the drone for takeoff actuating at least one second control member manually, the second actuation step serving to power electrically second calculation means and at least one control of at least one motor suitable for driving a rotor in rotation in order to provide the drone with propulsion and/or lift; a second switch step of switching on at least one anticollision light arranged on the drone, the second switch step generating a second light signal different from the first light signal, the second light signal being representative of electrically powering the second calculation means and the control(s) of the motor(s);” is anticipated by Paragraph [0065] - "The ignition button 160 can be used to remotely turn on and/or start (as well as turn off or pause operation of) the aerial vehicle 110 components. For example, a single press of the ignition button 160 may start operation of a first set of components, e.g., sensors and lighting, on the aerial vehicle 110 and a second press may start operation of a second set of components, e.g., the rotary assembly (e.g., start the propellers 140), on the aerial vehicle 110" and Paragraph [0066] - "The ignition button 160 and the return button 165 can be mechanical and/or solid state press sensitive buttons. In addition, each button 160, 165 may be illuminated with one or more light emitting diodes (LED) to provide additional details. For example, the LED can switch from one visual state to another to indicate with respect to the ignition button 160 whether the aerial vehicle 110 is ready to fly (e.g., lit green) or not (e.g., lit red)." Both of these paragraphs are found in the Description section in the reference. This teaches that the same control member can be used to trigger multiple switch steps when pressed in separate actuation steps and that LEDs can be used to indicate the result of a test.
“a second test step performed by the second calculation means, the second test step serving to perform at least one test of the operation of the control(s) of the motor(s);” is anticipated by Paragraph [0047] - "In example embodiments in which the arms 135 rotatably couple the housing 130 of the aerial vehicle, there may be a sensor and/or connection to a sensor (or sensor system) that may be used to determine if the arms 135 are in a closed position or in an open and locked position (e.g., for flight of the aerial vehicle 110)" and Paragraph [0072] - "FIG. 
“and a third switch step of switching on the anticollision light(s) arranged on the drone, the third switch step generating a third light signal different from the first and second light signals, the third light signal being representative of a positive result of the test(s) of the operation of the control(s) of the motor(s) and of the preparation for takeoff of the drone coming to an end.” is anticipated by Paragraph [0047] - "In example embodiments in which the arms 135 rotatably couple the housing 130 of the aerial vehicle, there may be a sensor and/or connection to a sensor (or sensor system) that may be used to determine if the arms 135 are in a closed position or in an open and locked position (e.g., for flight of the aerial vehicle 110),"; Paragraph [0065] - "The ignition button 160 can be used to remotely turn on and/or start (as well as turn off or pause operation of) the aerial vehicle 110 components. For example, a single press of the ignition button 160 may start operation of a first set of components, e.g., sensors and lighting, on the aerial vehicle 110 and a second press may start operation of a second set of components, e.g., the rotary assembly (e.g., start the propellers 140), on the aerial vehicle 110" and Paragraph [0066] - "The ignition button 160 and the return button 165 can be mechanical and/or solid state press sensitive buttons. In addition, each button 160, 165 may be illuminated with one or more light emitting diodes (LED) to provide additional details. For example, the LED can switch from one visual state to another to indicate with respect to the ignition button 160 whether the aerial vehicle 110 is ready to fly (e.g., lit green) or not (e.g., lit red)." These 
The mapping of the reference to Claim 7 is as follows:
“The method according to claim 1, wherein the first control member(s) is/are arranged on the drone.” is anticipated by Paragraph [0066] - "The ignition button 160 and the return button 165 can be mechanical and/or solid state press sensitive buttons. In addition, each button 160, 165 may be illuminated with one or more light emitting diodes (LED) to provide additional details. For example, the LED can switch from one visual state to another to indicate with respect to the ignition button 160 whether the aerial vehicle 110 is ready to fly (e.g., lit green) or not (e.g., lit red)." This paragraph is found in the Description section of the reference. This reference teaches that an unmanned vehicle with multiple control members that control various systems of the vehicle based on received commands exists.
The mapping of the reference to Claim 8 is as follows:
“The method according to claim 1, wherein the second control member(s) is/are arranged on the drone.” is anticipated by Paragraph [0066] - "The ignition button 160 and the return button 165 can be mechanical and/or solid state press sensitive buttons. In addition, each button 160, 165 may be illuminated with one or more light emitting diodes (LED) to provide additional details. For example, the LED can switch from one visual state to another to indicate with respect to the ignition button 160 whether the aerial vehicle 110 is ready to fly (e.g., lit green) or not (e.g., lit red)." This paragraph is found in the Description section of the reference. This reference teaches 
The mapping of the reference to Claim 9 is as follows:
The method according to claim 1, wherein the first control member(s) and the second control member(s) are different from each other.” is anticipated by Paragraph [0066] - "The ignition button 160 and the return button 165 can be mechanical and/or solid state press sensitive buttons. In addition, each button 160, 165 may be illuminated with one or more light emitting diodes (LED) to provide additional details. For example, the LED can switch from one visual state to another to indicate with respect to the ignition button 160 whether the aerial vehicle 110 is ready to fly (e.g., lit green) or not (e.g., lit red)." This paragraph is found in the Description section of the reference. This reference teaches that and unmanned vehicle with multiple control members that control various systems of the vehicle based on received commands exists.
The mapping of the reference to Claim 12 is as follows:
 “The method according to claim 1, wherein, when the third switch step of switching on at least one second anticollision light is performed, the first control member(s) and the second control member(s) are made inoperative.” is anticipated by Paragraph [0065] – “The return to home (RTH) (or come home) button 165 can be used to override the controls of the remote controller 120 and transmit instructions to the aerial vehicle 110 to return to a predefined location.” This paragraph can be found in the Description section of the reference. This reference teaches a control member that, when actuated (pressed), disables all other control members related to the UAV before beginning an automated process.
The mapping of the reference to the various parts of Claim 13 are as follows:
“A drone including first calculation means and at least one electronic piloting system for piloting the drone,” is anticipated by Paragraph [0072] - "FIG. 3 illustrates an example embodiment of an electronics and control (EC) system 310 of the aerial vehicle 110. The example EC system 310 may include a flight controller 315, an electronic speed controller (ESC) 320, one or more thrust motors electronics 325, a gimbal controller 330, a sensor subsystem (which may include telemetric subsystems) 335, a power subsystem 340, an image link controller 345, a camera interface 350, and a long range communication subsystem 360. The components communicate directly or indirectly with each other through a data bus within the aerial vehicle 110." This paragraph is found in the Description section of the reference. This reference teaches a ground control system (flight controller) that acts as an electronic piloting system for the drone.
“and at least a first control member suitable for being actuated manually by at least one person in charge of preparing the drone for takeoff, the first control member(s) presenting: a first state Si for electrically switching off the first calculation means and the electronic piloting system(s); and a second state S2 for electrically powering the first calculation means and the electronic piloting system(s), the first calculation means performing at least one test of the operation of the electronic piloting system(s);” is anticipated by Paragraph [0065] - "The ignition button 160 can be used to remotely turn on and/or start (as well as turn off or pause operation of) the aerial vehicle 110 components", Paragraph [0066] - "The ignition button 160 and the return button 165 can be mechanical and/or solid state press sensitive buttons. In addition, each button 160, 165 may be illuminated with one or more light emitting diodes (LED) to provide additional details" and Paragraph [0072] - "FIG. 3 illustrates an example embodiment of an electronics and control (EC) system 310 of the aerial vehicle 110. The example EC system 310 may include a flight controller 315, an electronic speed controller (ESC) 320, one or more thrust motors electronics 325." All three paragraphs are found in the Description section of the reference. This 
“wherein the drone further comprises: at least one navigation light generating a first light signal representative of a positive result of the test(s) of the operation of the electronic piloting system(s);” is anticipated by Paragraph [0047] - "If the aerial vehicle 110 is preparing to fly and any one arm is not properly in an open, locked position, a notification may be generated. Examples of notification include powering a light emitting diode (LED) that may be a warning light, generating an audible signal (e.g., a beep, an alarm or voice notification) or transmitting a message to another device (e.g., the remote controller)." This paragraph is found in the Description section of the reference. This paragraph teaches that a UAV is able to perform a test of rotors and other systems when turned on and that it flashes a light or produces some sort of other warning to notify failure of test.
“at least one second control member suitable for being actuated manually by the at least one person in charge of preparing the drone for takeoff, the second control member(s) being different from the first control member(s), and presenting: a first state S3 for switching off electrical power to second calculation means and to at least one control of at least one motor suitable for driving a rotor in rotation in order to provide the drone with propulsion and/or with lift; a second state S4 for electrically powering the second calculation means and the control(s) of the motor(s),” is anticipated by Paragraph [0065] - "The ignition button 160 can be used to remotely turn on and/or start (as well as turn off or pause operation of) the aerial vehicle 110 components. For example, a single press of the ignition button 160 may start operation of a first set of components, e.g., sensors and lighting, on the aerial vehicle 110 and a second press may Paragraph [0066] - "The ignition button 160 and the return button 165 can be mechanical and/or solid state press sensitive buttons. In addition, each button 160, 165 may be illuminated with one or more light emitting diodes (LED) to provide additional details. For example, the LED can switch from one visual state to another to indicate with respect to the ignition button 160 whether the aerial vehicle 110 is ready to fly (e.g., lit green) or not (e.g., lit red)." These paragraphs are found in the description section of the reference. These paragraphs teach that the same control member can be used to trigger multiple switch steps when pressed in separate actuation steps and also teach the use of LEDs to indicate the result of a test.
“the second calculation means performing at least one test of the operation of the control(s) of the motor(s);” is anticipated by Paragraph [0047] - "If the aerial vehicle 110 is preparing to fly and any one arm is not properly in an open, locked position, a notification may be generated. Examples of notification include powering a light emitting diode (LED) that may be a warning light, generating an audible signal (e.g., a beep, an alarm or voice notification) or transmitting a message to another device (e.g., the remote controller)." This paragraph is found in the Description section of the reference. This paragraph teaches that a UAV is able to perform a test of rotors and other systems when turned on and that it flashes a light or produces some sort of other warning to notify failure of test.
“at least one anticollision light generating a second light signal different from the first light signal, the second light signal being representative of electrically powering the second calculation means and the control(s) of the motor(s), the anticollision light(s) generating a third light signal different from the first and second light signals, the third light signal representing a positive result of the test(s) of the operation of the control(s) of the motor(s) and of the preparation of the drone for takeoff coming to an end.” is anticipated by Paragraph [0047] - "In example embodiments in which the arms 135 rotatably couple the housing 130 of the aerial vehicle, there may be a sensor and/or connection to a sensor (or sensor system) that may be used to determine if the arms 135 are in a closed position or in an open and locked position (e.g., for flight of the aerial vehicle 110)."…"If the aerial vehicle 110 is preparing to fly and any one arm is not properly in an open, locked position, a notification may be generated. Examples of notification include powering a light emitting diode (LED) that may be a warning light, generating an audible signal (e.g., a beep, an alarm or voice notification) or transmitting a message to another device (e.g., the remote controller)." and Paragraph [0066] - "The ignition button 160 and the return button 165 can be mechanical and/or solid state press sensitive buttons. In addition, each button 160, 165 may be illuminated with one or more light emitting diodes (LED) to provide additional details. For example, the LED can switch from one visual state to another to indicate with respect to the ignition button 160 whether the aerial vehicle 110 is ready to fly (e.g., lit green) or not (e.g., lit red)." These paragraphs can be found in the Description section of the reference. These paragraphs teach a UAV that is installed with multiple LED's that can signal different statuses and results of tests including whether or not the UAV is ready to fly.
The mapping of the reference to Claim 15 is as follows:
“The drone according to claim 13, wherein the at least one anticollision light includes at least a first anticollision light generating the second light signal and at least one second anticollision light generating the third light signal, the second anticollision light(s) being different from the first anticollision light (s).” is anticipated by Paragraph [0066] - "The ignition button 160 and the return button 165 can be mechanical and/or solid state press sensitive buttons. In addition, each button 160, 165 may be illuminated with one or more light emitting diodes (LED) to Paragraph [0084] – “Turning to FIG. 4, it illustrates an example interconnect architecture of the remote controlled aerial vehicle 110 with the gimbal 220. This example embodiment includes the components illustrated and described in the prior figures, e.g., FIG. 3. In addition, there are shown additional components such as LEDs 410 on the aerial vehicle 110 that can be used to provide information, e.g., vehicle status related information.” This paragraph is found in the Description section of the reference. This reference teaches that the drone is equipped with multiple LED’s (as shown in FIG. 4) which are capable of emitting different light signals.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 3, 4, 5, 6, 14 and 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Enke, Joseph Anthony; Joshi, Anupam (US 20170006340 A1) in view of Heilman, Joseph A.; Johnson, Jeffrey L.; (US 20160070261 A1). 
The mapping of the references to Claim 2 is as follows:
“The method according to claim 1, wherein the method includes a first transmission step of transmitting first result data for the test(s) of the operation of the electronic piloting system(s), the first transmission step taking place from the drone to at least one ground station. In Enke et al., Paragraph [0047] - "In example embodiments in which the arms 135 rotatably couple the housing 130 of the aerial vehicle, there may be a sensor and/or connection to a sensor (or Paragraph [0068] - "The remote controller 120 may include a screen (or display) 170. The screen 170 provides for visual display. The screen 170 can be a touch sensitive screen. The screen 170 can be, for example, a liquid crystal display (LCD), an LED display, an organic LED (OLED) display, or a plasma screen, etc. The screen 170 allows for display of information related to the remote controller 120, for example, menus for configuring the controller 120 and/or remotely configuring the aerial vehicle 110, and/or controlling a camera and/or gimbal 210 coupled with the aerial vehicle 110." teaches a display on a remote control (Ground Control Station) with a screen that can display info relevant to the UAV or the controller that would have the capability of receive test status from the UAV and can display said information. Enke et al. does not teach that the UAV and the ground controller have the ability to communicate with each other. In Heilman et al., Paragraph [0030] - [0032] - "A state-of-the-art automated flight control system which implements the tracking and safety systems in place for manned aircraft while adding safety features and redundancy to compensate for the lack of a local, on-board pilot/operator [0031] One or more airframe designs capable of fulfilling various missions [0032] Fixed base stations (also known as ground stations) which allow for UAV docking, recharge or refuel, and communication and data exchange with a base station" teaches that a UAV and ground control station can communicate and transfer data. It would have been obvious to one of ordinary skill in the art to combine these references as it is necessary for a ground station and UAV to be able to communicate with each other if one would like to send commands or receive status updates from the UAV by utilizing the ground station.
The mapping of the references to Claim 3 is as follows:
The method according to claim 1, wherein the method includes a second transmission step of transmitting data concerning the supply of electrical power to the control(s) of the motor(s), the second transmission step taking place from the drone to at least one ground station. In Enke et al., Paragraph [0047] - "In example embodiments in which the arms 135 rotatably couple the housing 130 of the aerial vehicle, there may be a sensor and/or connection to a sensor (or sensor system) that may be used to determine if the arms 135 are in a closed position or in an open and locked position (e.g., for flight of the aerial vehicle 110)." and Paragraph [0068] - "The remote controller 120 may include a screen (or display) 170. The screen 170 provides for visual display. The screen 170 can be a touch sensitive screen. The screen 170 can be, for example, a liquid crystal display (LCD), an LED display, an organic LED (OLED) display, or a plasma screen, etc. The screen 170 allows for display of information related to the remote controller 120, for example, menus for configuring the controller 120 and/or remotely configuring the aerial vehicle 110, and/or controlling a camera and/or gimbal 210 coupled with the aerial vehicle 110." teaches a display on a remote control (Ground Control Station) with a screen that can display info relevant to the UAV or the controller that would have the capability of receive test status from the UAV and can display said information. Enke et al. does not teach that the UAV and the ground controller have the ability to communicate with each other. In Heilman, Paragraph [0030] - [0032] - "A state-of-the-art automated flight control system which implements the tracking and safety systems in place for manned aircraft while adding safety features and redundancy to compensate for the lack of a local, on-board pilot/operator [0031] One or more airframe designs capable of fulfilling various missions [0032] Fixed base stations (also known as ground stations) which allow for UAV docking, recharge or refuel, and communication and data exchange with a base station" teaches that a UAV and ground control station can communicate and transfer data. It would have been obvious to one of ordinary skill in the art to combine 
The mapping of the references to Claim 4 is as follows:
The method according to claim 1, wherein the method includes a third transmission step of transmitting data ordering execution of the second test step, the third transmission step being performed prior to the second test step and taking place from at least one ground station to the drone. In Enke et al., Paragraph [0047] - "In example embodiments in which the arms 135 rotatably couple the housing 130 of the aerial vehicle, there may be a sensor and/or connection to a sensor (or sensor system) that may be used to determine if the arms 135 are in a closed position or in an open and locked position (e.g., for flight of the aerial vehicle 110)." and Paragraph [0068] - "The remote controller 120 may include a screen (or display) 170. The screen 170 provides for visual display. The screen 170 can be a touch sensitive screen. The screen 170 can be, for example, a liquid crystal display (LCD), an LED display, an organic LED (OLED) display, or a plasma screen, etc. The screen 170 allows for display of information related to the remote controller 120, for example, menus for configuring the controller 120 and/or remotely configuring the aerial vehicle 110, and/or controlling a camera and/or gimbal 210 coupled with the aerial vehicle 110." teaches a display on a remote control (Ground Control Station) with a screen that can display info relevant to the UAV or the controller that would have the capability of receive test status from the UAV and can display said information. Enke et al. does not teach that the UAV and the ground controller have the ability to communicate with each other. In Heilman, Paragraph [0030] - [0032] - "A state-of-the-art automated flight control system which implements the tracking and safety systems in place for manned aircraft while adding safety features and redundancy to compensate for the lack of a local, on-board pilot/operator [0031] 
The mapping of the references to Claim 5 is as follows:
The method according to claim 1, wherein the method includes a fourth transmission step of transmitting second result data of the test(s) of the operation of the control(s) of the motor(s), the fourth transmission step taking place from the drone to at least one ground station. In Enke et al., Paragraph [0047] - "In example embodiments in which the arms 135 rotatably couple the housing 130 of the aerial vehicle, there may be a sensor and/or connection to a sensor (or sensor system) that may be used to determine if the arms 135 are in a closed position or in an open and locked position (e.g., for flight of the aerial vehicle 110)." and Paragraph [0068] - "The remote controller 120 may include a screen (or display) 170. The screen 170 provides for visual display. The screen 170 can be a touch sensitive screen. The screen 170 can be, for example, a liquid crystal display (LCD), an LED display, an organic LED (OLED) display, or a plasma screen, etc. The screen 170 allows for display of information related to the remote controller 120, for example, menus for configuring the controller 120 and/or remotely configuring the aerial vehicle 110, and/or controlling a camera and/or gimbal 210 coupled with the aerial vehicle 110." teaches a display on a remote control (Ground Control Station) with a screen that can display info relevant to the UAV or the controller that would have the capability of receive test status from the UAV and can display said information. Enke et al. does not teach that the UAV and the Paragraph [0030] - [0032] - "A state-of-the-art automated flight control system which implements the tracking and safety systems in place for manned aircraft while adding safety features and redundancy to compensate for the lack of a local, on-board pilot/operator [0031] One or more airframe designs capable of fulfilling various missions [0032] Fixed base stations (also known as ground stations) which allow for UAV docking, recharge or refuel, and communication and data exchange with a base station" teaches that a UAV and ground control station can communicate and transfer data. It would have been obvious to one of ordinary skill in the art to combine these references as it is necessary for a ground station and UAV to be able to communicate with each other if one would like to send commands or receive status updates from the UAV by utilizing the ground station.
The mapping of the references to Claim 6 is as follows:
The method according to claim 1, wherein the method includes a fifth transmission step of transmitting data ordering execution of the third switch step for switching on the anticollision light(s), the fifth transmission step being performed prior to the third switch step of switching on at least one anticollision light and taking place from at least one ground station to the drone.” In Enke et al., Paragraph [0047] - "In example embodiments in which the arms 135 rotatably couple the housing 130 of the aerial vehicle, there may be a sensor and/or connection to a sensor (or sensor system) that may be used to determine if the arms 135 are in a closed position or in an open and locked position (e.g., for flight of the aerial vehicle 110)." and Paragraph [0068] - "The remote controller 120 may include a screen (or display) 170. The screen 170 provides for visual display. The screen 170 can be a touch sensitive screen. The screen 170 can be, for example, a liquid crystal display (LCD), an LED display, an organic LED (OLED) display, or a plasma screen, etc. The screen 170 allows for display of information related to the remote Paragraph [0030] - [0032] - "A state-of-the-art automated flight control system which implements the tracking and safety systems in place for manned aircraft while adding safety features and redundancy to compensate for the lack of a local, on-board pilot/operator [0031] One or more airframe designs capable of fulfilling various missions [0032] Fixed base stations (also known as ground stations) which allow for UAV docking, recharge or refuel, and communication and data exchange with a base station" teaches that a UAV and ground control station can communicate and transfer data. It would have been obvious to one of ordinary skill in the art to combine these references as it is necessary for a ground station and UAV to be able to communicate with each other if one would like to send commands or receive status updates from the UAV by utilizing the ground station.
The mapping of the references to Claim 14 is as follows:
“The drone according to claim 13, wherein the drone includes a first communications card for transmitting data from the drone to at least one ground station and/or receiving data from the ground station(s).” In Heilman et al., Paragraphs [0030] - [0032] - "A state-of-the-art automated flight control system which implements the tracking and safety systems in place for manned aircraft while adding safety features and redundancy to compensate for the lack of a local, on-board pilot/operator [0031] One or more airframe designs capable of fulfilling various missions [0032] Fixed base stations (also known as ground stations) which allow for UAV docking, 
The mapping of the references to Claim 16 is as follows:
 The limitations of Claim 16 are analogous to Claim 13 limitations with the following additional limitations:
“the at least one ground station including a second communications card enabling data to be received from the drone and/or transmitted from the ground station(s) to the drone.” In Heilman et al., Paragraphs [0030] - [0032] - "A state-of-the-art automated flight control system which implements the tracking and safety systems in place for manned aircraft while adding safety features and redundancy to compensate for the lack of a local, on-board pilot/operator [0031] One or more airframe designs capable of fulfilling various missions [0032] Fixed base stations (also known as ground stations) which allow for UAV docking, recharge or refuel, and communication and data exchange with a base station" These paragraphs are found in the Description section of the reference. Enke et al. teaches a display on a remote control (Ground Control Station) with a screen that can display info relevant to the UAV or the controller that 
Therefore Claim 16 is rejected under the same premise as Claim 13.
Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Enke, Joseph Anthony; Joshi, Anupam (US 20170006340 A1) in view of Lee, Hong-Maw (US 4813393 A).
The mapping of the references to Claims 10 is as follows:
“The method according to claim 1, wherein the anticollision light(s) include(s) at least one first anticollision light generating the second light signal and at least one second anticollision light generating the third light signal, the second anticollision light(s) being different from the first anticollision light (s).” In Enke et al., Paragraph [0047] - "Examples of notification include powering a light emitting diode (LED) that may be a warning light, generating an audible signal (e.g., a beep, an alarm or voice notification) or transmitting a message to another device (e.g., the remote controller)." teaches that an LED can be used as a warning light, notification light, etc. Enke et al. does not teach that an LED is able to change its brightness. Paragraph [0084] – “Turning to FIG. 4, it illustrates an example interconnect architecture of the remote controlled aerial vehicle 110 with the gimbal 220. This example embodiment includes the components illustrated and described in the prior figures, e.g., FIG. 3. In addition, there are shown additional components such as LEDs 410 on the aerial vehicle 110 that can be used to provide information,  In Joshi, Paragraph (12) - "Block 30 working with block 40 has the capability to increase the phase shift of block 40 as a result of the increase of engine speed. Speed sensor outputs signal to change brightness of light-emitting diode Da, Db, by sensing the variation of an engine speed." teaches that the brightness of an LED is changed in relation with engine speed but the purpose of the LED brightness change can be changed to suit whatever need one may have. It would have been obvious to one of ordinary skill in the art who would want to modify their LED warning light to be able to change brightness to combine these references.
The mapping of the references to Claims 11 is as follows:
“The method according to claim 1, wherein the second light signal presents a first brightness and the third light signal presents a second brightness, the first brightness being selected to be less than the second brightness.” In Enke et al., Paragraph [0047] - "Examples of notification include powering a light emitting diode (LED) that may be a warning light, generating an audible signal (e.g., a beep, an alarm or voice notification) or transmitting a message to another device (e.g., the remote controller)." teaches that an LED can be used as a warning light, notification light, etc. Enke et al. does not teach that an LED is able to change its brightness. In Joshi, Paragraph (12) - "Block 30 working with block 40 has the capability to increase the phase shift of block 40 as a result of the increase of engine speed. Speed sensor outputs signal to change brightness of light-emitting diode Da, Db, by sensing the variation of an engine speed." teaches that the brightness of an LED is changed in relation with engine speed but the purpose of the LED brightness change can be changed to suit whatever need one may have. It would have been obvious to one of ordinary skill in the .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULO ROBERTO GONZALEZ LEITE whose telephone number is (571)272-5877. The examiner can normally be reached Mon-Fri: 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.R.L./Examiner, Art Unit 3663                                                                                                                                                                                                        
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        12/3/2021